Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 17-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 17/157,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 17-32 of copending Application No. 17/157,996 teaches a wireless communication terminal, the terminal comprising: a processor; and a communication unit, wherein the processor is configured to: transmit, through the communication unit, an aggregate MPDU(A-MPDU) consisting of one or more MAC protocol data units (MPDUs), wherein the A-MPDU includes at least one MPDU delimiter information and one or more traffic ID(TID) related to the one or more MPDUs, wherein each of the at least one MPDU delimiter information include an end of frame(EOF) field and a length field, and receive, through the communication unit, a response frame of a specific format in response to the A-MPDU, wherein the specific format of the response frame is determined based on a number of at least one TID for successfully received MPDUs among the one or more TIDs and a combination of the EOF field and the length field, and wherein the at least one TID solicits an immediate response to the successfully received MPDUs;  
wherein the specific format is determined by further considering whether the first MPDU delimiter information in which a value of the EOF field is 1 and a value of the length field is non-zero or the second MPDU delimiter information in which a value of the EOF field is 0 and a value of the length field is non-zero is included;  
wherein the specific format of the response frame is determined as a format for an Ack frame when the one or more MPDUs include only one MPDU soliciting an immediate response, and the only one MPDU soliciting the immediate response follows the MPDU delimiter information with a value of the EOF field equal to 1 and a value of the length field is non-zero;  
wherein the specific format of the response frame is determined as a format for a compressed BlockAck frame when the at least one TID is the same, and the at least one TID soliciting the immediate response follows the MPDU delimiter information with a value of the EOF field equal to 0; 
wherein the specific format of the response frame is determined as a format for a multi-STA BlockAck frame when the one or more MPDUs include at least one MPDU of the at least one TID;  
wherein the response frame is carried in a high efficiency single-user PHY protocol data unit (HE SU PPDU) when an MPDU in which an acknowledgment policy is set to HE TB PPDU (HTP) Ack is not present in the A-MPDU;  
wherein the response frame is carried in a high efficiency trigger-based PHY protocol data unit (HE TB PPDU) when the A-MPDU contains a trigger frame or the A- MPDU contains a QoS data frame or a QoS null frame with an uplink multi-user response scheduling (UMRS) control field.  
wherein an MPDU soliciting the immediate response and contained in the A- MPDU includes at least one of a QoS data frame in which an acknowledgment policy is set to HTP Ack and a QoS Null frame in which an acknowledgment policy is set to HTP Ack; and  a 
wireless communication method of a wireless communication terminal, the method comprising: transmitting, through the communication unit, an aggregate MPDU(A-MPDU) consisting of one or more MAC protocol data units (MPDUs), wherein the A-MPDU includes at least one MPDU delimiter information and one or more traffic ID(TID) related to the one or more MPDUs, and wherein each of the at least one MPDU delimiter information include an end of frame(EOF) field and a length field; and receiving, through the communication unit, a response frame of a specific format in response to the A-MPDU, wherein the specific format of the response frame is determined based on a number of at least one TID for successfully received MPDUs among the one or more TIDs and a combination of the EOF field and the length field, and wherein the at least one TID solicits an immediate response to the successfully received MPDUs.

  Applicant's claims 17-30 broaden the scope of copending application of claims 17-32 by eliminating a combination of the EOF field and the length field, and wherein the at least one TID solicits an immediate response to the successfully received MPDUs from the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.   Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over (“Multi-TID A-MPDU in MU Transmission”, Marvel et. al., JEEE 802.11-16/0069r0, Jan. 18, 2016) in view of “Block Ack generation and May 17, 2016 selection rules”, Qualcomm, IEEE 802.11-16/0616r2. 
   
   For claims 17-30,  (“Multi-TID A-MPDU in MU Transmission”, Marvel et. al., JEEE 802.11-16/0069r0, Jan. 18, 2016) discloses a wireless communication terminal(“Multi-TID A-MPDU in MU Transmission”, Marvel et. al., JEEE 802.11-16/0069r0, Jan. 18, 2016) discloses Multi-TID A-MPDU in multiple user transmission and specifically the following technical features (see pages 11-12 of PPT): OFDMA A-MPDU Aggregation Rules MPDUs from multiple TIDs that need to acknowledged by Ack or BA can be aggregated in one A-MPDU (corresponding to receive an aggregate MPDU (A-MPDU) consisting of one or more MAC protocol data units (MPDUs). A STA doesn’t need to do BA negotiation for each TID in order to aggregate MPDUs to A-MPDU. MPDUs in A-MPDU should indicate whether Ack or BA is used to carry acknowledgement information. A. When EoF is 1, MPDU length is not 0 and Ack Policy of the MPDU is Normal Ack Request, the MPDU asks for acknowledgement by Ack SIFS after the OFDMA transmission. At most one such data MPDU for a TID is allowed in an A-MPDU. At most one such management MPDU is allowed in an A-MPDU. B. When EoF is 0 and MPDU length is not 0 and Ack Policy of the MPDU is Implicit Block Ack Request or related TID of the MPDU is indicated by Block Ack Request, the MPDU asks for acknowledgement by BA SIFS after the OFDMA transmission. C. When EoF is 0 and MPDU length is not 0, Ack Policy of the MPDU is Block Ack Request, and the related TID of the MPDU is not indicated by Block Ack Request, the MPDU asks for acknowledgement by BA in the future (no immediate response frame) (i.e. determine a format of a response frame for the received A-MPDU, and transmit, a response frame of the determined format; wherein the format of the response frame for the A-MPDU is determined based on MPDU delimiter information of the A-MPDU); When EoF is 1, MPDU length is not 0 and Ack Policy of the MPDU is Normal Ack Request, the MPDU asks for acknowledgement by Ack SIFS after the OFDMA transmission. At most one such data MPDU for a TID is allowed in an A-MPDU. At most one such management MPDU is allowed in an A-MPDU. B. When EoF is 0 and MPDU length is not 0 and Ack Policy of the MPDU is Implicit Block Ack Request or related TID of the MPDU is indicated by Block Ack Request, the MPDU asks for acknowledgement by BA SIFS after the OFDMA transmission. C. When EoF is 0 and MPDU length is not 0, Ack Policy of the MPDU is Block Ack Request, and the related TID of the MPDU is not indicated by Block Ack Request, the MPDU asks for acknowledgement by BA in the future (no immediate response frame) (i.e. the MPDU delimiter information includes the presence or the number of MPDU delimiters with a value of an end of frame (EOF) field equal to 1 and a value of an MPDU length field not equal to 0); MPDU is Normal Ack Request, the MPDU asks for acknowledgement by Ack SIFS after the OFDMA transmission (corresponding to: the MPDU soliciting the immediate response follows an MPDU delimiter with a value of an EOF field equal to 1 and a value of an MPDU length field not equal to 0, the response frame for the A-MPDU is determined to be an Ack frame; and when DL MU A-MPDU includes multiple TIDs, or when UL multi-TID MU A-MPDUs are acknowledged by DL OFDMA/MU PPDU. When Multi-STA M-BA is used for single user, RA is unicast MAC address AID field is TBD (i.e. when the successfully received MPDU(s) include MPDUs of a plurality of TIDs soliciting an immediate response or include MPDUs of one or more TIDs soliciting an immediate response and an Action frame, the response frame for the A-MPDU is determined to be a multi-STA BlockAck frame(see pages 11-12 of PPT).
 For claims 17-30 ,  (“Multi-TID A-MPDU in MU Transmission”, Marvel et. al., JEEE 802.11-16/0069r0, Jan. 18, 2016) discloses all the subject matter of the claimed invention with the exception of wherein a type of the response frame is determined according to a combination of a type of the MPDU determined by the EOF field and the length field, and the Ack policy information in a communications network. (“Block Ack generation and
selection rules”, Qualcomm, JEFF 802. 11-16/0616r2. May 17, 2016) discloses a block Ack generation and selection rules and specifically the following technical feature (see pages 17-20 of PPT):
Action Ack frames do not have an Ack Policy field to differentiate between SU and MU (preferred) I.e., by default the response to DL Multi-TID A-MPDU frames containing this MPDU is in MU mode. The number of TIDs carried in multi-TID A-MPDU cannot exceed the # of TIDs specified by RX and the format of the response frame for the A-MPDU is also determined based on the number of TIDs soliciting an immediate response in MPDU(s) successfully received in the A-MPDU (see pages 17-20 of PPT). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use wherein a type of the response frame is determined according to a combination of a type of the MPDU determined by the EOF field and the length field, and the Ack policy information  as taught by (“Block Ack generation and
selection rules”, Qualcomm, JEFF 802. 11-16/0616r2. May 17, 2016) in the communication of (“Multi-TID A-MPDU in MU Transmission”, Marvel et. al., JEEE 802.11-16/0069r0, Jan. 18, 2016) for the purpose of providing acknowledge response. 

6. Seok et al. (2020/0259595) is cited to shows a system which is considered pertinent to the claimed invention.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476